
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11


CENTERPOINT PROPERTIES TRUST
STOCK OPTION AGREEMENT


        THIS STOCK OPTION AGREEMENT (the "Agreement") is dated as of November 6,
2002 between CenterPoint Properties Trust, a Maryland real estate investment
trust (the "Company"), and John C. Staley (the "Optionee").

        This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2000 Omnibus Employee Retention and Incentive Plan (the "2000
Plan"). Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan. The purpose of this Agreement is to establish a written
agreement evidencing an option granted in accordance with the terms of the Plan.
In this Agreement, "shares" means shares of the Company's Common Stock or other
securities resulting from an adjustment under Article 8 of the Plan.

        The parties agree as follows:

1.    Grant of Option.    The Company hereby grants to the Optionee an option
(the "Option") to purchase 2,708 shares under the terms and conditions hereof.

2.    Term.    The Option becomes exercisable and terminates in accordance with
the schedule set forth in Section 5 hereof; provided, however, that in the event
employment of the Optionee with the Company or a Subsidiary terminates for any
reason, the Option shall terminate in accordance with the provisions of
Section 7.2 of the Plan.

3.    Price.    The price of each share purchased by exercise of the Option is
$54.49.

4.    Partial Exercise.    The Option, to the extent exercisable under Section 5
hereof, may be exercised in whole or in part provided that the Option may not be
exercised for less than 100 shares in any single transaction unless such
exercise pertains tot he entire number of shares then covered by the Option.

5.    Exercise Period.    

        (a)  Except as otherwise provided in the Plan or in this Agreement, the
Option shall become exercisable as follows:

Time Period


--------------------------------------------------------------------------------

  Exercisable

--------------------------------------------------------------------------------

Prior to the first anniversary of the date of this Agreement   None After the
first anniversary of the date of this Agreement   One-fifth After the second
anniversary of the date of this Agreement   Two-fifths After the third
anniversary of the date of this Agreement   Three-fifths After the fourth
anniversary of the date of this Agreement   Four-fifths After the fifth
anniversary of the date of this Agreement   All

        (b)  If it has not previously terminated pursuant to the terms of the
Plan or this Agreement, the Option shall terminate at the close of business on
the day before the tenth anniversary of the date of this Agreement.

6.    Method of Exercise.    The Option shall be exercised by written notice by
Optionee to the Company specifying the number of shares that such person elects
to purchase, accompanied by full payment, in cash or current funds, for such
shares.

7.    ISO Treatment.    It is intended that the Option shall qualify as an
"incentive stock option" as described in Section 422 of the Internal Revenue
Code of 1986, as amended.

8.    Rights of Stockholder.    No person, estate, or other entity will have the
rights of a stockholder with respect to shares subject to the Options until a
certificate or certificates for these shares have been delivered to the person
exercising the option.

--------------------------------------------------------------------------------


9.    Rights of the Company.    This Agreement does not affect the Company's
right to take any corporate action, including other changes in its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefor, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

10.    Changes in Capitalization.    Upon the occurrence of an event described
in Section 8.1(a) of the Plan, the Committee shall make the adjustments
specified in Section 8.1(b) of the Plan.

11.    Taxes.    The company, if necessary or desirable, may pay or withhold the
amount of any tax attributable to any shares deliverable under this Agreement,
and the company may defer making delivery until it is indemnified to its
satisfaction for that tax.

12.    Compliance with Laws.    Options are exercisable, and shares can be
delivered under this Agreement, only in compliance with all applicable federal
and state laws and regulations, including without limitation state and federal
securities laws, and the rules of all stock exchanges on which the Common Stock
is listed at any time. Options may not be exercised and shares may not be issued
under this Agreement until the Company has obtained the consent or approval of
every regulatory body, federal or state, having jurisdiction over such matters
as the Committee deems advisable. Each person or estate that acquired the right
to exercise an Option by bequest or inheritance may be required by the Committee
to furnish reasonable evidence of ownership of the Option as a condition to the
exercise of the Option. In addition, the Committee may require such consents and
releases of taxing authorities as the Committee deems advisable.

13.    Stock Legends.    Any certificate issued to evidence shares issued under
the Option shall bear such legends and statements as the committee deems
advisable to assure compliance with all federal and state laws and regulations.

14.    Assignability.    The Option shall not be transferable other than by will
or the laws of descent and distribution. G the Optionee's lifetime, the Option
shall be exercisable only by the Optionee, except as otherwise provided herein.
The Option shall be transferable, on the Optionee's death, to the Optionee's
estate and shall be exercisable, during the Optionee's lifetime, by the
Optionee's guardian or legal representative.

15.    No Right of Employment.    Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee's employment
at any time.

16.    Amendment of Option.    The Company may alter, amend, or terminate the
Option only with the Optionee's consent, except for adjustments expressly
provided by this Agreement.

17.    Choice of Law.    The provisions of Section 9.6 of the Plan, concerning
choice of law, shall govern this Agreement.

18.    Miscellaneous.    This Agreement is subject to and controlled by the
Plan. Any inconsistency between this Agreement and said Plan shall be controlled
by the Plan. This Agreement is the final, complete, and exclusive expression of
the understanding between the parties and supersedes any prior or
contemporaneous agreement or representation, oral or written, between them.
Modification of this Agreement or waiver of a condition herein must be written
and signed by the party to be bound. In the event that any paragraph or
provision of this Agreement shall be held to be illegal or unenforceable, such
paragraph or provision shall be severed from the Agreement and the entire
Agreement shall not fail on account thereof, but shall otherwise remain in full
force and effect.

19.    Notices.    All notices and other communications required or permitted
under this Agreement shall be written, and shall be either delivered personally
or sent by registered or certified first-class mail, postage prepaid and return
receipt requested, or by telex or telecopier, addressed as follows: if to the
Company, to the Company's principal office, and if to the Optionee or his
successor, to the address last furnished by such person to the Company. Each
such notice and communication delivered personally shall be deemed to have been
given when delivered. Each such notice and communication given by mail shall be
deemed to have been given when it is deposited in the United States mail in the
manner

--------------------------------------------------------------------------------


specified herein, and each such notice and communication given by telex or
telecopier shall be deemed to have been given when it is so transmitted and the
appropriate answer back is received. A party may change its address for the
purpose hereof by giving notice in accordance with the provisions of this
Section 19.

        IN WITNISS WHEREOF, the Optionee and the Company have executed this
Agreement as of the date first written above.

    CENTERPOINT PROPERTIES TRUST
 
 
By:
 
    

--------------------------------------------------------------------------------

Rockford O. Kottka         Its:   Executive Vice President and Treasurer
 
 
 
 
 
 
GRANTEE                 

--------------------------------------------------------------------------------

Printed Name: John C. Staley

--------------------------------------------------------------------------------



QuickLinks


CENTERPOINT PROPERTIES TRUST STOCK OPTION AGREEMENT
